Citation Nr: 1625609	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  00-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a higher disability rating for a low back disability, rated 20 percent prior to March 15, 2002, and 40 percent effective from that date.

2. Entitlement to service connection for a left hand disorder, including as secondary to a service-connected low back disability.

3. Entitlement to service connection for a right leg disorder, including as secondary to a service-connected low back disability.

4. Entitlement to service connection for a neck disorder, including as secondary to a service-connected low back disability.  

5. Entitlement to service connection for bipolar disorder, type I, claimed as generalized anxiety disorder (hereinafter "bipolar disorder"), including as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for one month and nine days in October and November of 1984. 

This appeal of claims for a higher rating for low back disability and service connection for a left hand disorder, a right leg disorder, and a neck disorder, comes before the Board of Veterans' Appeals (Board) from February and December of 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  These issues were previously remanded by the Board in April 2001, August 2003, June 2006, and August 2010.  The Board denied the appellant's claims for these four issues in a decision dated in July 2008.  The appellant thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2009 Order, the Court approved an August 2009 Joint Motion for Remand (Joint Motion) of the VA and the Veteran's representative, vacating the Board's July 2008 decision and remanding the claims to the Board for readjudication.  The Board remanded the claims in August 2010 to fulfill requirements of the Joint Motion.  The claims now return to the Board for further review.

This appeal of a claim for service connection for bipolar disorder comes before the Board from a September 2010 RO decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Regrettably, all of the claims on appeal must yet again be remanded to fulfill the requirements of the Joint Motion as approved by the Court and to substantially comply with the Board's August 2010 remand, before the Board may adjudicate the Veteran's appealed claims.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Left Hand, Right Leg, and Neck

The claims for service connection for disorders of the left hand, right leg, and neck were addressed by VA examinations in October 2013.  Upon VA examination in October 2013, the examiner opined that the Veteran's cervical spine degenerative disorder was not at least as likely as not causally related to service because service treatment records provided no evidence of a cervical condition, including no complaints, x-rays, or examination presenting a finding of such disability, and because the Veteran's cervical spine degenerative disk disease was due to normal progression of the aging process.  The examiner also opined that the Veteran's cervical spine degenerative disk disease was not at least as likely as not related to or aggravated by the Veteran's lumbar spine disability because medical evidence establishes that "the cervical and lumbar spine were two different anatomical regions that are supplied by different nerves and they are different bony structures." 

The October 2013 examiner also opined that the Veteran's right knee condition (the underlying disorder claimed more broadly as a right leg disorder in the present appeal) was not at least as likely as not causally related to service because service treatment records provided no evidence of a right knee condition, including no complaints, x-rays, or examination presenting a finding of such disability, and because the Veteran's right knee condition was due to normal progression of the aging process.  The examiner opined that the Veteran's right knee condition was not at least as likely as not related to or aggravated by the Veteran's lumbar spine disability because medical evidence "does not support the fact that having lumbar myositis status post trauma to [the] back could cause right knee joint degenerative changes."

In October 2013 the examiner opined that the Veteran's left hand condition, manifested by carpal tunnel syndrome status post surgical release and left hand degenerative joint disease, was not at least as likely as not causally related to service because service treatment records provided no evidence of a left wrist or hand condition, including no complaints, x-rays, or examination presenting a finding of such disability, and because the Veteran's left hand carpal tunnel syndrome and left hand degenerative changes were diagnosed several years after active service.  The examiner also opined that the Veteran's right knee condition was not at least as likely as not related to or aggravated by the Veteran's lumbar spine disability because medical evidence "does not support the fact that having left hand carpal tunnel syndrome and left hand degenerative changes could have any relationship with [a] lumbar condition."  The examiner added, "Both conditions are unrelated to each other anatomically and by pathophysiology."

While these October 2013 VA examinations did address direct service connection as well as secondary service connection based on causation or aggravation by service-connected low back disability, and did provide apparently adequate rationales for these opinions, the examination reports are ultimately deficient because they failed to address the merits of the opinions by Dr. Robert A. Swihart, contained in a September 2009 letter, which voiced support for a causal link between service-connected low back disability and the claimed disabilities.  

In the September 2009 letter, Dr. Swihart opined that the Veteran's service-connected lumbar disability consisting of lumbosacral myositis with lumbar radiculopathy was manifested by worsening lumbosacral range of motion and worsening back pain requiring a back brace.  He also reported that the Veteran's lumbosacral myositis, degenerative disk disease, and osteoarthritis with radiculopathy had caused a "limping gait and postural imbalance," and that this "biochemical derangement affects his entire spine and more likely [than] not accelerates degenerative changes." "In this case we see this in his cervical spine."  The physician then opined that the Veteran's cervical degenerative disk disease was more likely than not causally related to his lumbosacral myositis, degenerative disk disease, and osteoarthritis with radiculopathy.  He opined that by this "biochemical derangement" the Veteran's lumbar radiculopathy had caused degenerative of the right knee joint.  The physician added that the Veteran was unemployable due to his physical and psychiatric disabilities.  

The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board in its August 2010 remand accordingly requested that the VA examiner address Dr. Swihart's opinions.  Those remand instructions must still be fulfilled.  Stegall.  As discussed below, a new VA examination is required to address the severity of the Veteran's low back disability, and that examiner is also asked to provide supplemental opinions addressing the claims for service connection, in particular addressing Dr. Swihart's opinions. 

Low Back Disability

The Veteran was afforded a VA examination to address the nature and severity of his low back disability most recently in October 2010.  However, the examiner was unable to address additional limitation of motion due to flare-ups or impairment due to radiculopathy because the Veteran had neither flare-ups nor radiculopathy on the day of examination.  The examiner noted that these should be evaluated during such a flare-up.  The Board accordingly believes that an additional effort should be undertaken, in coordination with the Veteran, to have his low back disability examined during a flare-up interval.  This is particularly warranted where, as here, the October 2010 examiner noted that there was no additional functional limitation upon examination due to DeLuca factors of pain, weakness, fatigability, or incoordination at the time of examination.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The August 2009 Joint Motion emphasized that the prior July 2008 Board decision was deficient for failing to consider these factors.  These factors cannot plausibly be considered if they have not been observed for evaluation upon examination, because, as already noted, the Board cannot make its own independent medical determination, and must base its decision upon an adequate medical record.  Evans; Rucker.  

Upon remand examination, the examiner should also address the findings and conclusions in the September 2009 letter by Dr. Swihart.

Bipolar Disorder

The Veteran was afforded a VA examination in August 2009 to address his psychiatric disability as potentially related to service-connected low back disability.  The examiner reviewed the record and the Veteran's history and conducted a clinical evaluation. The diagnosed bipolar disorder, type 1, was noted to include "grandiosity, inflated self-esteem, magical thinking, loose associations, flight [of] ideas and insomnia."  The examiner opined that the Veteran's bipolar disorder was not "caused, or associated or secondary to" the Veteran's service-connected lumbar disability, explaining that there was no relation between the service-connected low back disability and bipolar disorder, type 1, for which psychiatric disorder the Veteran had received treatment since 1995.  The examiner added that the Veteran did not meet diagnostic criteria for a generalized anxiety disorder (notwithstanding the Veteran's characterization of his mental disorder as generalized anxiety disorder in his disability claim).

Unfortunately, the examiner failed to address the question of aggravation of bipolar disorder by the Veteran's service-connected low back disability.  Since the August 2009 examination is now seven years old, a new examination, rather than merely an addendum opinion, is appropriate.   Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the claims on appeal.  

2. Then, the Veteran should be afforded an examination by a physician (as dictated by prior Board remands) with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability, including any radiculopathy, and to provide addendum opinions to the VA examinations in October 2013.  The RO or AMC should coordinate with the Veteran to have the examination conducted during an interval of exacerbation of the service-connected low back disability.  Efforts undertaken for this coordination, including any responses by the Veteran, should be documented in the record.  The record should be made available to and reviewed by the examiner.  All indicated tests should be conducted, and those reports should be incorporated into the examination and associated with the record.  

The examiner should address limitation of motion and limitation of functioning of the low back, including limitations on daily functioning and work or work-like functioning due to the service-connected low back disability.  The examiner should address whether the examination was conducted during an interval of exacerbation of the Veteran's service-connected low back disability, and what impact the Veteran's service-connected low back disability has on low back functioning, including consideration of any resulting lack of normal endurance; functional loss due to pain, pain on use and during flare-ups; and any weakened movement, excess fatigability, or incoordination.  To the extent feasible, such factors should be expressed in terms of additional limitation in range of motion of the low back.  

The examiner should also address the impact of the Veteran's service-connected low back disability on his capacity for substantially gainful employment, both by itself and together with other service-connected disabilities.  

The examiner should provide addendum opinions to the October 2013 VA examinations which addressed medical issues underlying claims for left hand, right leg (knee), and neck disabilities including as secondary to service-connected low back disability.  In addendum opinions, the examiner must specifically address the September 2009 letter of Dr. Robert A. Swihart (contained within the record), including addressing the findings and opinions of Dr. Swihart regarding the nature and severity of the Veteran's service-connected low back disability, the impact of this disability on the Veteran's functioning, and any link, based on causation or aggravation, between the Veteran's service-connected low back disability and his claimed left hand, right leg, and neck disabilities.   The examiner should also address the prior examination findings, including those of the most recent examinations in October 2013 addressing claims for service connection for left hand, right leg, and neck disabilities.  

The examiner should provide a complete rationale for all opinions expressed.  The RO should ensure that the examiner fulfills all the requirements of the examination instructions.  

3. Then, the Veteran should be afforded an examination by a psychiatrist or psychologist with sufficient expertise to determine whether the Veteran's bipolar disorder was aggravated by his service-connected low back disability.  
The record should be made available to and reviewed by the examiner.  All indicated tests should be conducted, and those test reports should be incorporated into the examination and associated with the record.  

The examiner should then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability aggravated (permanently increased in severity beyond its natural course) his bipolar disorder.  

The examiner should provide a complete rationale for all opinions expressed.  The RO should ensure that the examiner fulfills all the requirements of the examination instructions.  

4. The RO or the AMC should also undertake any other development it determines to be warranted. 

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative a supplemental statement of the case and afford then the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




